






[sleepnumberlogonew.jpg]




Friday, March 14th, 2014                            EXHIBIT 10.1






David Callen
12 Bridle Path Trail
Newton, CT 06470


Dear David,


On behalf of Select Comfort Corporation, I am extremely pleased to extend the
offer of employment as our Senior Vice President & Chief Financial Officer
reporting to me.


Your offer is for an exempt position, which includes:


▪
Starting bi-weekly salary of $14,423.08 ($375,000.00 annualized).



▪
Eligibility to participate in the Select Comfort annual bonus plan. You will be
eligible for a target bonus of 55% of base salary as defined each year in the
annual bonus plan document. For 2014, you are guaranteed a bonus payout of at
least 100% of target (with opportunity to earn more than 100% of target for
Company performance above plan).



▪
A sign-on bonus of $75,000 (less applicable withholdings) within your first 30
days of employment. In the event that you voluntarily leave the company during
the first twelve months of employment, you agree to re-pay Select Comfort the
full amount of the sign-on bonus.



▪
Eligibility to participate in our annual long-term incentive program. For 2014
you will receive the following: a) a special one-time, new hire award of
~$250,000, and b) an annual award of ~$300,000 (the Compensation Committee
approves annual award levels each year, and grants can increase or decrease in
value in any given year). Your specific grant will be comprised of time-vested
restricted stock, stock options, and performance-vested restricted stock as
follows:



a)
A special one-time, new hire award on your start date of 14,055 shares of
time-vested restricted stock in the Company, with shares vesting 33% per year on
each of your first 3 anniversaries from the date of grant, subject to continued
employment. This number of shares has been determined using the average stock
price close for the previous 20 trading days leading up to the date of this
offer (i.e., 14,055 shares x $17.79 = ~$250,000). These shares will be subject
to restrictions on transfer and also subject to forfeiture to the Company in the
event of termination of your employment prior to the shares becoming fully
vested.





--------------------------------------------------------------------------------






b)
An annual grant of $300,000, with the grant value delivered in a mix of 25%
stock options and 75% performance-vested shares.



•
7,395 stock options to purchase shares of the Company’s common stock at a fixed
exercise price. The exercise price of these options will be the closing sale
price of the Company’s common stock on the date of grant. These options will
vest 33% per year on each of your first 3 anniversaries from the date of grant,
subject to continued employment. This number of options has been determined
using the average stock price close for the previous 20 trading days leading up
to the date of this offer, and a black-scholes value of 57% (i.e., 7,395 options
x $17.79 x 57% = ~$75,000).



•
12,650 target shares of performance-vested restricted stock in the Company.
These shares will be subject to restrictions on transfer and also subject to
forfeiture to the Company in the event of termination of your employment. These
restrictions on transfer and forfeiture provisions will terminate when the
shares become fully vested at the end of three years from your grant date. The
actual number of shares earned will be determined based on actual performance
through 2016 vs. goals for revenue and NOP growth. This number of target
performance shares has been determined using the average stock price close for
the previous 20 trading days leading up to the date of this offer (i.e., 12,650
target shares x $17.79 = ~$225,000).



▪
Comprehensive and competitive benefits package. Actual benefit offerings are
defined in the individual plan documents and include the following (See attached
benefits summary for specific details):



▪
Health, dental, vision, life and disability insurance

▪
Reimbursement for tax and financial planning services up to $4,000 annually

▪
Ability to participate in an annual physical program through Mayo Clinic’s
Executive Health Program

▪
401(k) plan which provides a quarterly matching contribution of 75% of the first
2% contributed by an employee and 50% of the next 2% contributed (note that this
matching contribution is at the discretion of the Compensation Committee of the
Board, and may be changed at any time without notice)

▪
Paid-time off equivalent to 24 days per year and accrued at a rate of 3.75 hours
per week with your accrual beginning as stated in the attached benefits summary

▪
Participation in our Corporate Holiday program (includes 8 days of paid-time
off)

▪
Participation in summer hours (1/2 day Fridays Memorial Day through Labor Day)

▪
Flexible Spending and Health Savings accounts

▪
Significant discount on our products









--------------------------------------------------------------------------------




▪
Effective immediately, you will be issued relocation benefits as part of your
compensation package to be utilized within the next 12 months. The allowance for
your relocation expenses is up to $150,000, and you will receive taxable cash
payment for any dollars that remain in your budget upon completion of your move
within one year of your start date (as detailed in your relocation document).
Attached is additional information regarding these services that we provide in
partnership with our relocation partner, Relocation Today. In addition, we will
provide a $75,000 (less applicable withholdings) discretionary relocation budget
to be paid upon your permanent relocation.



▪
This position qualifies for participation in our Executive Severance Pay Plan,
the purpose of which is to provide severance benefits to Qualified Employees
whose employment is involuntarily terminated without cause. Please see the
enclosed Plan Documents for specifics.





David, we are so excited to have you join our Sleep Number family and our quest
to become one of the world’s most beloved brands. Your anticipated start date
will be Monday April 7th, 2014. Should you have any questions, please contact
me.


Sleep well and dream big,




/s/ Shelly Ibach




Shelly Ibach
President and CEO
Sleep Number setting 35






This offer is contingent on your successful completion of a background
investigation and compliance with the Immigration Reform Control Act of 1986
(IRCA). Furthermore, this offer is conditional upon your signing our Employee
Inventions, Confidentiality and Non-Compete Agreement and Code of Business
Conduct. A copy of each is enclosed.


This offer will remain valid until Monday, March 17th, 2014, unless we notify
you otherwise. You should understand that this offer of employment does not
constitute a contract of employment, nor is it to be construed as a guarantee of
continuing employment for any period of time. Employment with Select Comfort is
“at will.” We recognize your right to terminate the employment relationship at
any time, and for any reason, and similarly, we reserve the right to alter,
modify or terminate the relationship at any time and for any reason.


The purpose of this letter is solely to notify you of the proposed salary and
grants described above. The definitive terms of the grant will be set forth in
definitive agreements that will be provided to you through the Charles Schwab
website. The terms set forth in such definitive agreements will supersede the
terms set forth in this letter in all respects and such definitive agreements
will be the final and conclusive terms of your grant. As with other forms of
compensation, individual incentive awards should be kept confidential.




